DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,532,196 (hereafter ‘196). Although the claims at issue are not identical, they are not patentably distinct from each other.  For example the current application claim 1 recites:

“A device for trimming a proximal end of a stent to a desired length, comprising: an outer tube; and an inner tube having a proximal end, a distal end, and an inner diameter configured to receive an outer diameter of at least a portion of the proximal end of the stent in excess of the desired length, the inner tube movably disposed within the outer tube, the distal end of the inner tube including an end effector configured to trim the portion from the stent while the device and stent are within a patient, wherein the end effector has an opened and closed configuration, and wherein the end effector has two or more arms biased away from a longitudinal axis of the device in the opened position.”



The Patent claims 1 and 4 ‘196 recite:

1.	A device for trimming a proximal end of a stent to a desired length, comprising: an outer tube; and an inner tube having a proximal end, a distal end, and an inner diameter configured to receive an outer diameter of at least a portion of the proximal end of the stent in excess of the desired length, the inner tube movably disposed within the outer tube, the distal end of the inner tube including an end effector configured to trim the portion from the stent while the device and stent are within a patient; and wherein the end effector has an opened and closed configuration and the outer tube movably encompasses the end effector in the closed configuration of the inner tube.

4.	The device of claim 1, wherein the end effector has two or more arms biased away from a longitudinal axis of the device in the opened position.

Further, regarding claim 11 see claims 7-9 of the patent ‘196

It is been obvious to one having ordinary skill in the art that the subject matter as recited in the current application is recited in the patent and reworded in a varied manner.

Allowable Subject Matter

Claims 2-10 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 17, 2021